Exhibit 10.1


EXECUTION VERSION

SHARE REPURCHASE AGREEMENT
 
THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of this 31st day of October, 2014, by and among AWilhelmsen AS, Enterprise
Number 930 727 059, a Norwegian corporation (the “Seller”), and Royal Caribbean
Cruises Ltd., a Liberian corporation (the “Purchaser”).
 
RECITALS
 
WHEREAS, subject to completion by the Seller of the sale of up to 3,500,000
shares of Common Stock, par value $0.01 per share, of the Purchaser (the “Common
Stock”) in a single block sale to a third-party financial institution under Rule
144 (the “Secondary Sale”), the Seller desires to sell to the Purchaser, and the
Purchaser desires to purchase from the Seller, a number of shares of Common
Stock equal to the amount sold in the Secondary Sale (the “Repurchase Shares”),
on the terms and conditions set forth in this Agreement (the “Repurchase
Transaction”).
 
WHEREAS, the disinterested members of the board of directors of the Purchaser
have (i) received and reviewed all information they deemed necessary or
appropriate in considering the Repurchase Transaction, (ii) concluded that it is
in the best interests of the Purchaser to enter into the Repurchase Transaction
in accordance with this Agreement and (iii) approved the Repurchase Transaction
and related transactions that may be required in connection with the Repurchase
Transaction.
 
NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE I
 
SALE AND PURCHASE OF REPURCHASE SHARES
 
Section 1.1   Purchase. Subject to the terms and conditions of this Agreement,
at the Closing (as defined below), the Seller shall sell, assign, transfer,
convey and deliver to the Purchaser, and the Purchaser shall purchase, acquire
and accept from the Seller, the Repurchase Shares. The purchase price for each
Repurchase Share shall be equal to the price per share paid by the buyer to the
Seller in the Secondary Sale without giving effect to any commission or other
discount (the “Purchase Price”).
 
Section 1.2   Closing. The closing of the Repurchase Transaction (the “Closing”)
will take place at the Purchaser’s offices in Miami, Florida on a date following
three business days’ written notice from the date of the Secondary Sale given to
the Purchaser by the Seller (the “Closing Date”). At the Closing, (a) the Seller
shall deliver or cause to be delivered to the Purchaser all of the Seller’s
right, title and interest in and to the Repurchase Shares (including delivery by
electronic book entry form through the facilities of the Depository Trust
Company), together with all documentation reasonably necessary to transfer to
Purchaser right, title and interest in and to the Repurchase Shares and (b) the
Purchaser shall pay to the Seller the aggregate Purchase Price in respect of the
Repurchase Shares in cash by wire transfer of immediately available funds in
accordance with the wire transfer instructions provided by the Seller to the
Purchaser.
 
Section 1.3   Conditions. The obligations of each party to consummate the
Repurchase Transaction and to effectuate the Closing are subject to the
completion of the Secondary Sale.
 

 
 

--------------------------------------------------------------------------------

 


ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller hereby makes the following representations and warranties to the
Purchaser as to itself, each of which is true and correct on the date hereof and
the Closing Date and shall survive the Closing Date.
 
Section 2.1   Power; Authorization and Enforceability.
 
(a)           The Seller is a Norwegian corporation duly formed, validly
existing and in good standing under the laws of Norway and has the power,
authority and capacity to execute and deliver this Agreement, to perform its
obligations hereunder, and to consummate the transactions contemplated hereby,
including the Repurchase Transaction and the Secondary Sale (the
“Transactions”). All consents, orders, approvals and other authorizations,
whether governmental, corporate or otherwise, necessary for such execution,
delivery and performance by the Seller of this Agreement and the Transactions
have been obtained and are in full force and effect.
 
(b)           This Agreement has been duly executed and delivered by the Seller
and constitutes a legal, valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization and other similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.
 
Section 2.2   No Conflicts. The execution and delivery of this Agreement by the
Seller and the consummation by the Seller of the Transactions does not and will
not constitute or result in a breach, violation or default under (i) any
agreement or instrument, whether written or oral, express or implied, to which
the Seller is a party, (ii) the Seller’s Articles of Association or (iii) any
statute, law, ordinance, decree, order, injunction, rule, directive, judgment or
regulation of any court, administrative or regulatory body, governmental
authority, arbitrator, mediator or similar body on the part of the Seller,
except, in each case, as would not reasonably be expected to have a material
adverse effect upon the ability of the Seller to consummate the Transactions and
perform its obligations under this Agreement.
 
Section 2.3   Title to Repurchase Shares. The Seller is the sole legal and
beneficial owner of and has good and valid title to the Repurchase Shares and
upon delivery to the Purchaser of the Repurchase Shares to be sold by the Seller
to the Purchaser, against payment made pursuant to this Agreement, good and
valid title to such Repurchase Shares, free and clear of any lien, pledge,
charge, security interest, mortgage, or other encumbrance or adverse claim, will
pass to the Purchaser.
 
Section 2.4   Sophistication of Seller. The Seller (either alone or together
with its advisors) has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the Repurchase
Transaction. The Seller has had the opportunity to ask questions and receive
answers concerning the terms and conditions of the Repurchase Transaction and
the Repurchase Shares and has had full access to such other information
concerning the Repurchase Shares and the Purchaser as it has requested. The
Seller has received all information that it believes is necessary or appropriate
in connection the Repurchase Transaction. The Seller is an informed and
sophisticated party and has engaged, to the extent the Seller deems appropriate,
expert advisors experienced in the evaluation of transactions of the type
contemplated hereby. The Seller acknowledges that the Seller has not relied upon
any express or implied representations or warranties of any nature made by or on
behalf of the Purchaser, whether or not any such representations,
 

 Page 2
 
 

--------------------------------------------------------------------------------

 


warranties or statements were made in writing or orally, except as expressly set
forth for the benefit of the Seller in this Agreement.
 
Section 2.5   Filings. The Seller will make all necessary filings required under
federal and state securities laws and regulations or any other applicable laws
or regulations in connection with the Repurchase Transaction.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby makes the following representations and warranties to the
Seller, each of which is true and correct on the date hereof and the Closing
Date and shall survive the Closing Date.
 
Section 3.1   Power; Authorization and Enforceability.
 
(a)           The Purchaser is a corporation duly organized, validly existing
and in good standing under the Business Corporation Act of Liberia and has the
power, authority and capacity to execute and deliver this Agreement, to perform
the Purchaser’s obligations hereunder, and to consummate the transactions
contemplated hereby. All consents, orders, approvals and other authorizations,
whether governmental, corporate or otherwise, necessary for such execution,
delivery and performance by the Purchaser of this Agreement and the transactions
contemplated hereby have been obtained and are in full force and effect.
 
(b)           This Agreement has been duly executed and delivered by the
Purchaser and constitutes a legal, valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization and other
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
 
Section 3.2   No Conflicts. The execution and delivery of this Agreement by the
Purchaser and the consummation by the Purchaser of the transactions contemplated
hereby does not and will not constitute or result in a breach, violation or
default under (i) any agreement or instrument, whether written or oral, express
or implied, to which the Purchaser is a party, (ii) the Purchaser’s certificate
of incorporation or bylaws or (iii) any statute, law, ordinance, decree, order,
injunction, rule, directive, judgment or regulation of any court, administrative
or regulatory body, governmental authority, arbitrator, mediator or similar body
on the part of the Purchaser, except, in each case, as would not reasonably be
expected to have a material adverse effect upon the ability of Purchaser to
consummate the Repurchase Transaction and perform its obligations under this
Agreement.
 
Section 3.3   Sophistication of Purchaser. Purchaser has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the Repurchase Transaction. Purchaser is an informed and
sophisticated party and has engaged, to the extent Purchaser deems appropriate,
expert advisors experienced in the evaluation of transactions of the type
contemplated hereby. Purchaser acknowledges that Purchaser has not relied upon
any express or implied representations or warranties of any nature made by or on
behalf of the Seller, whether or not any such representations, warranties or
statements were made in writing or orally, except as expressly set forth for the
benefit of Purchaser in this Agreement.
 
Section 3.4   Opinion. The Purchaser or its counsel will deliver an opinion to
the Purchaser's transfer agent that the shares of Common Stock to be sold in the
Secondary Sale are freely transferable under any applicable federal securities
laws and regulations.
 

 Page 3
 
 

--------------------------------------------------------------------------------

 
 
Section 3.5   Secondary Sale Press Release. Promptly following notice from the
Seller that the pricing of the Secondary Sale has been completed and a broker
has been selected, the Purchaser will issue the pricing date press release in a
form mutually agreed by the Seller and the Purchaser.
 
ARTICLE IV
 
MISCELLANEOUS PROVISIONS
 
Section 4.1   Notice. All notices, requests, certificates and other
communications to any party hereunder shall be in writing and given to each
other party hereto and shall be deemed given or made (i) as of the date
delivered, if delivered personally, (ii) on the date the delivering party
receives confirmation, if delivered by facsimile or electronic mail (iii) three
business days after being mailed by registered or certified mail (postage
prepaid, return receipt requested); or (iv) one business day after being sent by
overnight courier (providing proof of delivery), to the parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 4.1).
 
If delivered to the Purchaser, to:
 
Royal Caribbean Cruises Ltd.
1050 Caribbean Way
Miami, FL 33132


Attention: Bradley Stein, General Counsel
Facsimile No.: 305-539-6631
Email: bstein@rccl.com
 
with a copy to:
 
Freshfields Bruckhaus Deringer US LLP
601 Lexington Avenue
31st Floor,
New York, NY 10022
 
Attention: Valerie Ford Jacob
Facsimile No.: +1 646 521 5726
Email: valerie.jacob@freshfields.com
 
if to the Seller, to:
 
Awilhelmsen AS
Beddingen 8 Aker Brygge
0250
Oslo
Norway
 
Attention: Eric Jacobs
Email: ejacobs@awilhelmsen.no
 
with a copy to:
 
Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank St
Canary Wharf
London, E14 5DS

 Page 4
 
 

--------------------------------------------------------------------------------

 


Attention: Scott V. Simpson
Facsimile No.: +44 20 75197070
Email:  Scott.Simpson@skadden.com


Section 4.2   Entire Agreement. This Agreement and the other documents and
agreements executed in connection with the Repurchase Transaction shall
constitute the entire agreement between the parties with respect to the subject
matter hereof and shall supersede all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter of this
Agreement.
 
Section 4.3   Assignment; Binding Agreement. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
party. Subject to the preceding sentence, this Agreement shall be binding upon,
inure to the benefit of, and be enforceable by, the parties hereto and their
respective successors and permitted assigns. Any purported assignment not
permitted under this Section 4.3 shall be null and void.
 
Section 4.4   Counterparts. This Agreement may be executed and delivered
(including by facsimile or electronic mail transmission) in one or more
counterparts, and by the different parties in separate counterparts, each of
which when executed and delivered shall be deemed to be an original but all of
which taken together shall constitute one and the same agreement. Copies of
executed counterparts transmitted by telecopy, telefax or electronic
transmission shall be considered original executed counterparts for purposes of
this Section 4.4.
 
Section 4.5   Forum Selection, Consent to Jurisdiction and Governing Law. THE
SELLER AND THE PURCHASER HEREBY EXPRESSLY AND IRREVOCABLY SUBMIT TO THE
NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK FOR THE
COUNTY OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH, THIS AGREEMENT AND IRREVOCABLY AGREE, TO
THE FULLEST EXTENT PERMITTED BY LAW, TO BE BOUND BY ANY FINAL JUDGMENT RENDERED
THEREBY IN CONNECTION WITH SUCH LITIGATION. THE SELLER AND THE PURCHASER FURTHER
IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. THE
SELLER AND THE PURCHASER HEREBY EXPRESSLY AND IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH THEY MAY HAVE OR HEREAFTER MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT IN THE COURTS OF ANY JURISDICTION. TO THE EXTENT THAT THE SELLER AND
THE PURCHASER HAVE OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF
ANY COURT OF FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO THEMSELVES OR THEIR PROPERTY, THE SELLER AND THE PURCHASER HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, SUCH IMMUNITY IN
RESPECT OF THEIR OBLIGATIONS UNDER THIS AGREEMENT. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
 

 Page 5
 
 

--------------------------------------------------------------------------------

 

THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE
GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.


Section 4.6   Service of Process. The Seller shall at all times maintain an
agent for service of process in the State of New York for proceedings based on,
or arising out of, under or in connection with this Agreement. Such agent shall
be CT Corporation System, located at 111 Eighth Avenue, New York, NY 10011. Any
notice of legal process, writ or judgment shall be sufficiently served on a
party with an address outside of the State of New York if delivered to such
agent at its address.  The Seller irrevocably undertakes not to revoke the
authority of the above agent except by mutual written consent of each party.
 
Section 4.7   No Third Party Beneficiaries or Other Rights. This Agreement is
for the sole benefit of the parties and their successors and permitted assigns
and nothing herein express or implied shall give or shall be construed to confer
any legal or equitable rights or remedies to any person other than the parties
to this Agreement and such successors and permitted assigns.
 
Section 4.8   Amendments; Waivers. This Agreement and its terms may not be
changed, amended, waived, terminated, augmented, rescinded or discharged (other
than in accordance with its terms), in whole or in part, except by a writing
executed by the parties hereto.
 
Section 4.9   Further Assurances. Each party hereto shall use its reasonable
best efforts to do and perform or cause to be done and performed all such
further acts and things and shall execute and deliver all such other agreements,
certificates, instruments, and documents as any other party hereto reasonably
may request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.
 
Section 4.10   Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
Section 4.11   Termination. This Agreement may be terminated and the Repurchase
Transaction abandoned at any time prior to the Closing (a) by mutual written
consent of each party, (b) by either party if the pricing of the Secondary Sale
has not been agreed by 5:00 p.m. EST on November 6, 2014 or (c) by either party
if the Secondary Sale has not been completed by 5:00 p.m. EST on November 11,
2014.
 
Section 4.12   Expenses.  Each of the Purchaser and the Seller shall bear their
own expenses in connection with the drafting, negotiation, execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.
 
(Signatures appear on the next page.)
 

 Page 6 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.




THE PURCHASER:


 
Royal Caribbean Cruises Ltd.
 
By:  /s/ Jason T. Liberty
 
Name:  Jason T. Liberty
Title:  Senior Vice President, Chief Financial Officer
 


 
THE SELLER:
 
Awilhelmsen AS
 
By:  /s/ Sigurd Thorvildsen
 
Name:  Sigurd Thorvildsen
Title:  Chief Executive Officer
 


 


 
[Signature Page to Share Repurchase Agreement]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 


--------------------------------------------------------------------------------
